 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL ARCHULETA,                              1:18-cv-00693-GSA-PC
12                 Plaintiff,                       ORDER STRIKING FIRST AMENDED
                                                    COMPLAINT FOR LACK OF SIGNATURE
13         vs.                                      (ECF No. 11.)
14   K. FOUNLONG, et al.,                           ORDER FOR PLAINTIFF TO FILE A
                                                    SECOND AMENDED COMPLAINT THAT
15                Defendants.                       INCLUDES A REQUEST FOR RELIEF
                                                    AND BEARS PLAINTIFF’S SIGNATURE,
16                                                  WITHIN THIRTY DAYS
17

18          Samuel Archuleta (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On May 21, 2018, Plaintiff
20   filed the Complaint commencing this action. (ECF No. 1.)
21          On December 6, 2018, the court issued an order dismissing the Complaint for failure to
22   state a claim, with leave to amend. (ECF No. 10.) On December 17, 2018, Plaintiff filed the
23   First Amended Complaint. (ECF No. 11.)
24          The First Amended Complaint is not signed by Plaintiff. All filings submitted to the
25   court must bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). In
26   addition, Plaintiff failed to request any relief in the First Amended Complaint. (ECF No. 11 at
27   5 ¶ V.) Fed. R. Civ. P. 8(a)(3) (“A pleading that states a claim for relief must contain a demand
28   for the relief sought, which may include relief in the alternative or different types of relief.”)

                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1.    Plaintiff's First Amended Complaint, filed on December 17, 2018, is
 3              STRICKEN from the record for lack of signature;
 4        2.    The Clerk’s Office shall send Plaintiff a form § 1983 complaint;
 5        3.    Within thirty days from the date of service of this order, Plaintiff is required to
 6              file a Second Amended Complaint that includes a request for relief and bears
 7              Plaintiff’s original signature; and
 8        4.    Plaintiff’s failure to comply with this order shall result in the dismissal of this
 9              action.
10
     IT IS SO ORDERED.
11

12     Dated:   December 19, 2018                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
